Mr. Justice Santana Becerra,
dissenting.
San Juan, Puerto Rico, June 8,1970
I agree with the dissenting opinion of colleague Pérez Pimentel. The direct evidence for the prosecution, as it appears from the brief stenographic record, is the following:

“Sworn Statement of Wilfredo Rodríguez Martinez

Prosecuting Attorney:
Q. — Your name, please?
A. — -Wilfredo Rodríguez Martinez.
Q. — On or about April 4, 1967, in what were you engaged?
A. — I was a policeman and worked at the International Airport.
Q.- — ‘State Police?
A. — Yes.
Judge:
Where did you work ?
A. — International Airport.
Prosecuting Attorney:
Q. — On that day, April 4, 1967, were you working about 3:00 o’clock in the afternoon?
A. — Yes, sir.
*130Q. — As a policeman?
A. — Yes, sir.
Q. — Where ?
A. — International Airport, waiting room.
Q. — Did you have the opportunity on that day to see Francisco Bonilla Medina?
A. — Yes, sir.
Q. — Is that citizen here ?
A. — Yes, sir.
Q. — Where is he ?
A. — He is there.
Prosecuting Attorney:
He points out defendant.
Q. — Did you intervene with that citizen on that day ?
A. — Yes, sir.
Q. — Explain to the judge which was your intervention.
A. — The intervention took place after he was going through the customs inspection, of Rafael Bird, customhouse officer, while he was inspecting, he carried only one package. . . .
Mr. Ortiz:
Objection to what he has not personally seen.
Judge:
Did you see that ?
A.- — -Yes, sir.
Judge:
Go on.
A. — I was next to the customhouse officer who was inspecting those packages and he told me: ‘Look, Rodriguez, that man is carrying a revolver’ and I searched the package and took out the revolver.
Q. — What kind of a revolver ?
A. — A Colt 22 Beretta, Italian make.
Q. — How was that revolver?
A. — A small caliber 22 revolver, white trimmed, it does not have a serial number.
Prosecuting Attorney:
We are showing the colleague.
Mr. Ortiz:
Very well.
*131Prosecuting Attorney:
Q. — Witness, see if you recognize what I am showing you.
A. — This is the revolver.
Q. — Had you seen what I am showing you before today ?
A. — Yes, sir.
Q. — When was the first time that you saw it?
A. — On April 4.
Q. — On what occasion, where did you see it ?
A. — After the customhouse officer told me that he was carrying a revolver in the pocket.
Mr. Ortiz:
Objection to what the customhouse officer would have said. Prosecuting Attorney:
To establish the motive or reason.
Mr. Ortiz:
But not as hearsay evidence.
Judge:
There is a statement of the customhouse officer, on account of which-this man immediately intervened with this defendant. That also forms part of the ‘res gestae.’ It is permitted as part of the ‘res gestae.’
Prosecuting Attorney:
Q. — In whose possession was the revolver ?
A. — In the possession of defendant, he had it in his pockets.
Prosecuting Attorney:
Let it be marked for identification, Your Honor.
Judge:
It is marked Exhibit No. 1 of The People.
Prosecuting Attorney:
Q. — Witness, what did you do then, if you did anything, after you seized the weapon?
A. — I'waited until the customhouse officer finished checking the packages and took him to the police station. •
Q. — And after that ?
A. — I informed the sergeant and the sergeant told me to take the case before the judge.
Q. — And where did that occur, witness, in what place in the airport?
*132A. — Going out of gate No. 8 in the airport, before going down the stairs where the customhouse officers inspect the packages.
Q. — In the jurisdiction of what town ?
A. — The airport belongs to Carolina.

That is all.

Judge.
Defense.
Mr. Ortiz:
Q. — Did you testify before the prosecuting attorney ? Prosecuting Attorney:
We are delivering to the colleague a copy of the sworn statement he made on May 9, 1967, before prosecuting attorney Lilia Oquendo.
Judge:
The defense may examine it.
Mr. Ortiz:
Q. — Who is that customhouse officer?
A.- — Rafael Bird, he is not present.
Q. — Is' he here today ?
A. — No, sir.
Q. — Tell me, and where were you in the airport?
A. — At gate No. 8.
Q. — How was the gate; where is customs ?
A. — Customs is on the other side, but. when a flight is to depart a customhouse officer has to go to inspect the packages which they carry, no.
Q. — Then, there was one there?
A. — Yes.
.Q. — At what distance were you from that customhouse officer?
A. — Three feet away.
Q. — What packages was this man Bonilla carrying?
A. — He was carrying two packages of those called shopping bags and cost five cents.
Q. — Wasn’t he carrying a coat?
A. — He had a package on his arm and a coat.
Q. — Did you see him when he went in there; when did you see him ?
*133A. — Yes.
Q. — Had you seen him before, before the customhouse officer called your attention ?
A. — He went to the Pan American officer to check the ticket.
Q. — You had seen him?
A. — After he came from checking the ticket, yes.
Q. — You saw him with the coat in the hand; you did not notice anything before the customhouse officer called you, you had not noticed anything?
A.- — No, sir.
Q. — You had not seen the revolver?
A. — No, sir.
Q. — You could not see the revolver in the coat on him.
A. — No, sir.
Q. — And the one who found out was the customhouse officer?
A. — Yes, sir, the first search was made by the customhouse officer.
Q. — How?
A. — The customhouse officer was searching the packages.
Q. — Did you search the coat?
A. — The customhouse officer, while searching it underneath, touched the revolver.
Q. — Did you see him when he touched the revolver, when he touched the coat?
A. — -He touched something and said ‘this man is carrying something here.’
Q. — Nothing was seen from the outside ?
A. — No, sir.
Q. — The one who made the search of the coat was the officer?
A. — The revolver was in the package of the jacket, not in the coat.
Q. — Who searched him, the officer ?
A. — After he touched it and told me that he was carrying a revolver, I put my hand inside and took it out.
Q. — And you had not seen that revolver before ?
A. — No, sir.-
Q. — Witness, this is your signature, read that statement.
Judge:
Read it to yourself.
*134Mr. Ortiz:
Q. — Is it true or not that you testified herein that the search was made by the customhouse agent?
A. — The search that the customhouse agent was making.
Q. — He is the one who searched ?
A. — He was the one who was making the search.
Q. — The searching of the passenger, Rafael Bird ?
A. — He was the one who was making the search, but I took out the revolver.
Q. — -And why does it say here that the customhouse agent made the search?
A. — The inspection of the packages.
Q. — In any event, until the customhouse agent called your attention, you had not noticed anything ?
A. — No, sir.
Q. — You had seen him béfore in the line and the rest?
A. — . . . .
Q. — Is it true or not that the officer called you with the revolver in his hand and that you did not search anything there ?
A. — No, sir.

Nothing more with the witness.”

I likewise agree with colleague Pérez Pimentel that defendant’s testimony, which he copies in his opinion, tends to corroborate the essential fact of the seizure of the revolver. In my opinion, the evidence for the prosecution was sufficiently clear to establish the commission of the offense charged.
But even though it would not have been so, it is precisely the function par excellence of the trier in first instance to settle contradictions and conflicts in the evidence, in his mission of weighing and evaluating the evidence with the help of other objective elements which do not appear in a record.
Consistent with my position, sometimes with an expression of my view — see, among others, my minority opinions in People v. Soto Zaragoza, 94 P.R.R. 332 (1967); People v. Bermúdez Pérez, 94 P.R.R. 345 (1967), and the one in People *135v. Berdecía Rodríguez, concurring in the outcome, decided May 16, 1968 (96 P.R.R. 64, 73) — and other times without said expression, I continue objecting the transfer to this second instance, case by case, of the function of the credibility, weighing and evaluation of the evidence. I reaffirm myself in that it is not a healthy policy in the administration of justice for the reasons I have previously set forth.
The hazard exists, since the second instance is a collegiate court and judgment concerning this clearly subjective aspect is rendered on the basis of the record that there might be lacking the desirable uniformity in the disposal of the cases on appeal, in view of the absence, at the same time, of another clear and definite rule of law as to in which case is the classical view of not intervening in this function reserved to the trier in first instance should be followed, and in which case not.
I am not referring to a situation of insufficiency at law of competent evidence to convict, which represents an error of law of our clear competence, nor to the case of an evidence merely unreal or contrary to the natural and established order of things. The case how under consideration does not fall within .that level.
A fundamental error was committed by the court in refusing to summon and hear the customhouse officer, as was requested by appellant.
In view of the foregoing, I agree that this case should be disposed of, as Mr. Justice Pérez Pimentel states in his dissenting opinion, by granting a new trial.